DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
Claims 1-11 and 14-15 are pending. A first action on the merits of claims 1-11 and 14-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (hereinafter ‘Anderson’, U.S. Pat. No. 2008/0210592) and further in view of Weder (U.S. Pat. No. 6,151,869). 
In regards to independent claim 1 and claims 6 & 8-10, Anderson discloses an envelope (medical electrodes show in Fig. 2, thus meeting claim 8) comprised of two sheets of  material (backing sheets 10 as shown in Fig. 2) that are placed on top of each other with their interior sides facing each other (see Figs. 2 and 3) and their four edges sealed to each other with an adhesive to form an airtight envelope (col. 2, ln. 39-43: the peripheral edges of the two backing sheets 10 are pressed together to form a pocket); the envelope containing: at least one medical patch attached to the interior side of each one of the two sheets (the inner surface comprises conductive layers 12 and gel 14, thus meeting claim 9) and a layer of medical grade pressure sensitive adhesive surrounding the at least one medical patch (col. 2, ln. 50-55: the adhesive 24 is a biocompatible heat sensitive glue and as shown in the closed configuration, surrounds the perimeters of the conductive layer 12 and gel 14; the adhesive hermetically seal the edges forming a gas-impermeable pocket, thus meeting claims 6 & 10); wherein the pressure 
However, Anderson fails to disclose that the envelope is characterized in that each medical patch is attached to its respective part or sheet such that the areas covered by the layer of medical grade pressure sensitive adhesive surrounding the medical patches do not overlap each other when the two parts or two sheets are assembled to form the envelope. 
Weder teaches an envelope for holding items (abstract). The examiner notes that Weder reference is an analogous art since the reference is reasonably pertinent to the problem faced by the inventor which is to provide adhesives on a sheet to form an envelope for packaging and storing items. In one embodiment, Weder provides a bonding strip (adhesive 60 in Fig. 25) on only one of two facing sheet portions for bonding (bonding portions 50 and 56 in Fig. 25) and in an alternative embodiment, Weder provides two non-overlapping bonding strips (60h and 62 in Figs. 26), each of the strips on a respective one of the two facing sheet portions for bonding (portions 50h and 56h in Fig. 25). Given that Anderson’s medical grade pressure sensitive adhesive is disposed on only one side of the envelope (adhesive 24 on the top sheet 10 as shown in Fig. 3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a non-overlapping bonding strip arrangement as further taught by Weder, since it would have been an obvious matter of design choice to one having ordinary skill in the art since applicant has not disclosed that providing non-overlapping adhesive arrangement on both of the sheets solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a single adhesive on one of the sheets for 
In regards to claims 2 & 3, Anderson further discloses electrical contacts (stud 16 in Figs. 2 & 3) attached to the backs of the at least one medical patch poke through the sheet from the interior side of the sheet to the external side of the sheet (studs extends through the backing layer 10), wherein electrical leads (20) are pre-connected to electrical contacts attached to the at least one medical patch during the manufacturing stage (the leads 20 are connected to the studs 16 prior to the sealing of the two backing layers 10 as shown in Figs. 2-4).   
In regard to claims 11-13, Anderson further discloses electrodes on both of the sheets of material that make up the envelope (conductive layer 12 deposited onto the backing sheet 10 make up part of the hydrogel electrode, [0014]). 
In regards to claim 15, Anderson discloses a method of applying the at least one medical patch in the envelope of claim 1 to the skin of a patient, comprising: separating the two sheets of material that form the envelope (col. 2, ln. 44-49: the electrode backing sheets are peeled apart and separating the electrodes for deployment and use), and pressing on the exterior side of the sheets of material to cause the sheet and the at least one medical patch to adhere to the skin of the patient (col. 2. ln. 44-57: the electrodes are then placed on the patient).
Claims 4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Weder as applied to claim 1 and discussed above, and further in view of Riley et al. (hereinafter ‘Riley’, U.S. Pat. No. 2016/0279405).
In regards to claim 4, Anderson/Weder combination discloses the invention substantially as claimed in claim 1 and discussed above. However, it fails to disclose wherein the 
Riley teaches an envelope similar to Anderson ([0055]). Specifically, Riley teaches providing electrical contacts attached to the medical patch and electrical leads that are preconnected directly to the patch and coiled up and sealed inside the envelope ([0055]), see Fig. 14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the electrical contacts of Anderson with the electrical contacts of Riley for their use in the electrode patch art and the selection of any one of these known electrical contact equivalents for electrically connecting to an energy source would be within the level of ordinary skill in the art. Incorporating the electrical leads into the envelope allows for the electrode leads to be enclosed within the electrode package or envelope for mechanical protection from bending and physical damage during transport ([0054]).
 In regards to claim 7, Anderson/Weder combination discloses the invention substantially as claimed in claim 1 and discussed above. However, it does not disclose that the instructions for the correct placement of the medical patch are printed on the exterior of the envelope.
Riley teaches providing one or more images indicating the determined location of electrodes relative to each other ([0014] and see 27 in Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exterior surface of the electrodes of Anderson and provide one or more visual instructions as taught by Riley, as doing so assist the user in placement of the electrode on the body of the patient ([0014]). 
In regards to claim 14, Anderson/Weder combination discloses the invention substantially as claimed in claim 1 and discussed above. However, it does not disclose that the at least two electrodes are spupplied in different sizes with different distances between electrodes to insure correct placement of the electrodes.
Riley teaches two electrode facing each other with an envelope closed ([0055]) wherein the electrodes have different shapes (as shown in Fig. 14, one comprises oval shape while the other comprises triangular shape).  Riley explains that providing electrodes of differing shapes assists in proper placement of the electrodes ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrodes of Anderson and provide different shapes as taught by Riley, as doing so assist the user in placement of the electrode on the body of the patient ([0037]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Weder as applied to claim 1 and discussed above, and further in view of Paquet et al. (hereinafter ‘Paquet’, U.S. Pat. No. 9,585,620).
In regards to claim 5, Anderson/Weder combination discloses the invention substantially as claimed in claim 3/1 and discussed above. However, Anderson does not disclose a controller as claimed. 
Paquet teaches an electrode patch and providing a controller or circuitry (flexible conductive circuit 24 comprising a processor 202, col. 7, ln. 7-24, col. 3, ln. 13-20) on an external surface of the patch for wirelessly communication with a signal generator (col. 2, ln. 38-50). Note that there are interconnections between the electrode (28) and the flexible printed circuit 24 as shown in Fig. 2B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention do modify the wired electrode patch of 
Response to Arguments
Applicant’s Remarks filed on October 21, 2021 is fully acknowledged.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 6, 8-13, and 15 under 35 U.S.C. 103 as being anticipated by Anderson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weder (U.S. Pat. No. 6,151,869). Weber, in teaching, non-overlapping adhesives to bond two sheet portions, aids in curing the deficiency of Anderson. 
Furthermore, Applicant’s remarks on page(s) 3-4 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1. These arguments are persuasive and the rejections have been withdrawn. Upon further consideration, new grounds of rejections have been made in view of Weder. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        11/12/2021